Citation Nr: 0703321	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  96-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for claimed eye pain.  

2.  Entitlement to service connection for a claimed pilonidal 
cyst.  

3.  Entitlement to service connection for claimed dizziness.  

4.  Entitlement to service connection for claimed chest pain.  

5.  Entitlement to a rating higher than 10 percent for the 
service-connected tongue injury before August 3, 2004.  

6.  Entitlement to a compensable rating for the service-
connected tongue injury beginning on August 3, 2004.  

7.  Entitlement to a rating higher than 40 percent for the 
service-connected residuals of a lumbar-thoracic spine 
injury.  

8.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss.

9.  Entitlement to a rating higher than 10 percent for the 
service-connected tinnitus.  

10.  Entitlement to an effective date earlier than May 14, 
1997 for service connection for bilateral hearing loss.  

11.  Entitlement to an effective date earlier than May 14, 
1997 for service connection for tinnitus.  

12.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

13.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches  

14.  Whether new and material evidence has been received to 
reopen the claim of service connection for nosebleeds  

15.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  

16.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative joint 
disease of the right wrist.  

17.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  He also had verified active duty for training from 
September 1964 to January 1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a number of RO rating decisions.  

The veteran and his wife testified in a hearing at the RO 
before the undersigned Veterans Law Judge in July 2003.  

The Board remanded the veteran's claims for further 
development in December 2003.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  There is no competent diagnosis of any current disability 
manifested by eye pain on which service connection can be 
based.  

3.  The veteran has a documented history of recurrent chronic 
pilonidal cyst, but there is no medical evidence of a nexus 
between that condition and any event or incident of his 
military service.  

4.  There is no competent diagnosis of any current disability 
manifested by dizziness on which service connection can be 
based.  

5.  There is no competent diagnosis of any current disability 
manifested by chest pain on which service connection can be 
based.  

6.  Prior to August 3, 2004, the service-connected tongue 
injury is shown to have been manifested by moderate, but not 
severe, incomplete paralysis.  

7.  Beginning on August 3, 2004, the service-connected tongue 
injury is not shown to have been manifested by reported 
numbness, difficulty eating, and slurring of speech, but not 
by moderate incomplete paralysis.  

8.  The veteran's service-connected lumbar-thoracic spine 
disability is manifested by pain and limitation of motion, 
but there is no evidence of any ankylosis of the spine.  

9.  The service-connected hearing loss disability currently 
is shown to be manifested by level I acuity in each ear.  

10.  The currently assigned 10 percent rating is the maximum 
rating allowed for service-connected tinnitus.  

11.  The veteran's original claim for service connection for 
bilateral hearing loss and tinnitus was received on May 14, 
1997, many years after his discharge from military service.  

12.  There is no evidence of a formal or informal claim for 
service connection for bilateral hearing loss or tinnitus 
prior to May 14, 1997.  

13.   The RO denied service connection for hypertension in a 
rating decision in December 1998.  The veteran did not file a 
timely appeal in regard to that decision.  

14.  The RO denied a petition to reopen the claim of service 
connection for hypertension by a rating decision in June 
2003; the veteran did not appeal that decision.  

15.  The evidence associated with the claims file since the 
June 2003 denial in regard to hypertension is either 
cumulative or redundant of evidence previously of record or, 
if new, does not relate to unestablished facts necessary to 
substantiate the claim for service connection for that 
condition and does not raise a reasonable possibility of 
substantiating the claim.  

16.   The RO denied the claims of service connection for 
headaches, nosebleeds and depression by a rating decision in 
October 2004.  The veteran did not appeal from that decision.  

17.  The evidence associated with the claims file since the 
October 2004 denial in regard to headaches is either 
cumulative or redundant of evidence previously of record or, 
if new, does not relate to unestablished facts necessary to 
substantiate the claim for service connection for that 
condition and does not raise a reasonable possibility of 
substantiating the claim.  

18.  The evidence associated with the claims file since the 
October 2004 denial in regard to nosebleeds is either 
cumulative or redundant of evidence previously of record or, 
if new, does not relate to unestablished facts necessary to 
substantiate the claim for service connection for that 
condition and does not raise a reasonable possibility of 
substantiating the claim.  

19.  No new evidence regarding depression has been associated 
with the claims file since the October 2004 denial of service 
connection.  

20.  The RO denied the claim of service connection for PTSD 
by a rating decision in July 1997.  The veteran did not file 
a timely substantive appeal in regard to that denial.  

21.  The evidence associated with the claims file since the 
July 1997 denial in regard to PTSD is either cumulative or 
redundant of evidence previously of record or, if new, does 
not relate to unestablished facts necessary to substantiate 
the claim for service connection for that condition and does 
not raise a reasonable possibility of substantiating the 
claim.  

22.  The RO denied the claim of service connection for 
arthritis of the right wrist by a rating decision in June 
2003.  The veteran did not appeal that decision.  

23.  The evidence associated with the claims file since the 
June 2003 denial in regard to right wrist arthritis is either 
cumulative or redundant of evidence previously of record or, 
if new, does not relate to unestablished facts necessary to 
substantiate the claim for service connection for that 
condition and does not raise a reasonable possibility of 
substantiating the claim.  

24.  The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.  

25.  The service-connected disabilities, alone, are not 
currently shown to preclude the veteran from performing 
substantially gainful employment consistent with educational 
and occupational background.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
bilateral eye pain due to disease or injury that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006). 

2.  The veteran does not have a disability manifested by 
pilonidal cyst due to disease or injury that was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

3.  The veteran does not have a disability manifested by 
dizziness due to disease or injury that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

4.  The veteran does not have a disability manifested by 
chest pain due to disease or injury that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

5.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected tongue injury before 
August 3, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25 (West 2002); 38 C.F.R. § 4.124a including  DC 8212 
(2006).  

6.  The criteria for the assignment of a compensable rating 
for the service-connected tongue injury beginning on August 
3, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25 
(West 2002); 38 C.F.R. § 4.124a including DC 8212 (2006).  

7.  The criteria for the assignment of a rating higher than 
40 percent for the service-connected lumbosacral-thoracic 
spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.71, 4.71a (2002-2006); 38 C.F.R. § 4.71a 
including the General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).  

8.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and 
Diagnostic Code 6100 (2006).  

9.  The claim for a rating higher than 10 percent for the 
service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 including 
Diagnostic Code 6260 (2002-2006).  

10.  An effective date earlier than May 14, 1997, the date of 
claim, for grant of service connection for bilateral hearing 
loss is not assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2006).  

11.  An effective date earlier than May 14, 1997, the date of 
claim, for grant of service connection for tinnitus is not 
assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2006).  

12.  The RO's December 1998 and June 2003 rating decisions 
denying service connection for hypertension are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

13.  As the evidence received since June 2003 is not new and 
material, the claim of service connection for hypertension is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

14.  The RO's October 2004 rating decision denying service 
connection for headaches, nosebleeds and depression is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

15.  As the evidence received since October 2004 is not new 
and material, the claim of service connection for headaches 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

16.  As the evidence received since October 2004 is not new 
and material, the claim of service connection for nosebleeds 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

17.  As the evidence received since October 2004 is not new 
and material, the claim of service connection for depression 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

18.   The RO's rating decision in July 1997 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

19.  As the evidence received since July 1997 is not new and 
material, the claim of service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

20.   The RO's rating decision in June 2003 denying service 
connection for arthritis of the right wrist is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

21.  As the evidence received since June 2003 is not new and 
material, the claim of service connection for arthritis of 
the right wrist is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  

22.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate all claims on appeal has been 
accomplished.  

The RO sent the veteran a letter in April 2003 informing him 
that to establish entitlement to a TDIU, the evidence must 
show one service-connected disability rated as 60 percent or 
higher, or a combined rating of 70 percent for multiple 
service-connected disabilities, with one service-connected 
disability thereof rated at least 40 percent disabling.  The 
veteran had ample opportunity to respond before the RO 
readjudicated this issue via the Supplemental Statement of 
the Case (SSOC) in March 2006.   

The RO sent the veteran a letter in March 2004 informing him 
that to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury, 
disease, or event in military service; a current physical or 
mental disability; and, a relationship between the claimed 
disability and military service.  

The March 2004 letter also informed the veteran that to 
establish entitlement to an increased rating for a disability 
already service-connected, the evidence must show that the 
service-connected disability had gotten worse.  

The veteran had ample opportunity to respond to the above 
letter prior to the September 2004 rating decision on appeal 
that evaluated the lumbar spine disability as 40 percent 
disabling.  

In August 2005 the RO sent the veteran a letter informing him 
of the criteria for "new and material" evidence to reopen a 
previously denied claim, and also informed the veteran of the 
evidence required to establish an earlier effective date for 
service connection.  The veteran had ample opportunity to 
respond before these issues were adjudicated in the November 
2005 rating decision.  

In September 2005 the RO sent the veteran a letter that 
reiterated the elements to establish entitlement to service 
connection for a disability or increased rating for a 
disability already service-connected.  

The veteran had ample opportunity to respond to this letter 
prior to the November 2005 rating decision that constituted 
the original denial of twelve of the issues on appeal 
(increased ratings for tinnitus and hearing loss; earlier 
effective dates for service connection for tinnitus and 
hearing loss; service connection for pilonidal cyst, 
dizziness, and chest pain; and new and material evidence to 
reopen claims for service connection for hypertension, 
headaches, nosebleeds, PTSD, and arthritis of the right 
wrist).  

The veteran also had ample opportunity to respond to the 
letters above prior to the issuance of the March 2006 SSOC 
that readjudicated claims for evaluation of a service-
connected tongue disorder, service connection for eye pain, 
and entitlement to a TDIU rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 and August 2005 letters cited above informed 
the veteran that VA is responsible for getting relevant 
records held by any Federal agency (including military 
records, VA treatment records, and Social Security 
Administration records) and that VA would make reasonable 
efforts to obtain relevant records from non-Federal agencies 
and entities if authorized by the veteran to do so.  

The letters advised the veteran of evidence newly received 
and asked the veteran to identify any agencies having 
additional relevant evidence, and to authorize VA to obtain 
relevant evidence from any non-Federal agencies.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

In regard to the fourth content-of-notice requirement cited 
in Pelegrini (a request by VA that the claimant provide any 
evidence in the claimant 's possession that pertains to the 
claims), the Board finds that this requirement has not been 
expressly met, but that the RO's notice letters discussed 
above have constructively fulfilled this requirement.  

As noted, the veteran has received ample notice of the 
evidence required to support his various claims and has been 
updated regarding the evidence of record.  He has therefore 
been constructively invited to submit any relevant evidence 
in his possession not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before some of the rating decisions on appeal, 
but after the rating actions that were issued prior to 
enactment of VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to  submit such information 
and/or evidence.  

Further, the RO notified the veteran in June 2006 that he 
might still submit evidence relevant to his claims directly 
to the Board.  
 
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

This case held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and in 
March 2006 the RO notified the veteran of the criteria for 
degree of disability and effective date of rating.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claims for increased ratings on appeal, the 
Board finds that this was accomplished in the SOCs and SSOCs; 
this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claims.  

The veteran has also been afforded a hearing before the 
Board, in which he and his wife presented oral arguments in 
support of both claims herein on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.  




II.  Analysis

A.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).


Eye pain

The veteran's service medical record shows no indication of 
any eye pain before induction, during service, or at the time 
of discharge from service.  His separation physical 
examination in February 1968 noted the eyes as "normal."  

The veteran had a VA medical examination in October 1997 
during which he complained of having had bilateral eye pain 
for the past 5 years.  An examination by a physician 
specializing in eye diseases found no obvious cause for the 
reported eye pain.  

The VA outpatient treatment notes dated in January 1999 show 
that the veteran complained of chronic eye pain associated 
with headaches.  The clinician recorded that the reported 
pain did not fit any common syndrome.  

The veteran presented to the VA eye clinic in October 2003 
complaining of bilateral eye pain for many years of no clear 
etiology.  He reported having an achy pain 3 to 4 times per 
day, with headaches.  The physician's impression after 
clinical examination was that of chronic eye pain and 
headaches of no clear etiology.

Initially, the Board notes that the above-referenced evidence 
reflects no indication whatsoever that the veteran has a 
disability manifested by eye pain upon which to predicate a 
grant of service connection.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence above the Board has 
considered lay evidence submitted by the veteran, including 
his testimony before the Board.  During that testimony the 
veteran stated that his bilateral eye pain had not been 
diagnosed, and his wife testified that the eye pain was 
related to the veteran's hypertension.  

The Board simply notes that nothing in this testimony 
constitutes medical evidence of a diagnosed disability, or 
evidence of any connection between the claimed disability and 
military service.  

Under these circumstances, the Board finds that the claim for 
service connection for bilateral eye pain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent medical evidence of a current 
disability on which a claim can be based, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Pilonidal cyst

The veteran's service medical record shows no indication of a 
pilonidal cyst before induction, during service, or at the 
time of discharge from service.  The February 1968 discharge 
examination shows no impression of a current or previous 
pilonidal cyst.  

The private medical treatment records dated in March 1986 
show that the veteran complained of recurrent infections in 
the pilonidal sinus, reportedly noted while he was in the 
Army.  He stated that the condition was relieved by sitz 
baths and that the last episode was 10 years previously.  The 
examiner observed two current openings to a pilonidal sinus 
but not current infection.  

The veteran reported during a VA spine examination in April 
1995 that he had a pilonidal cyst that had been present for 
many years and would occasionally flare up.  The examiner 
noted that a pilonidal sinus was present.  

In January 1996 the veteran presented to Dr. M.G.F. a private 
physician, complaining of chronic pilonidal disease, 
reportedly present since birth.  By report, the condition 
would be manifest by episodes of infection, which would 
resolve spontaneously after several days.  The veteran had no 
history of surgery, drainage, or antibiotic treatment for the 
condition.   The physician's impression was that of chronic 
pilonidal sinus with history of intermittent infections.  

In this case, the medical evidence shows that the veteran has 
had a chronic recurrent pilonidal cyst for many years.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In this case, there is no medical evidence whatsoever showing 
a relationship between the veteran's pilonidal cyst and any 
event or incident of his military service.  

Under these circumstances, the Board finds that the claim of 
service connection for a pilonidal cyst must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, in the absence of any competent medical evidence of 
nexus between the claimed disability and military service, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


Dizziness

The veteran's service medical record shows no indication of 
any complaint of dizziness before induction, during service, 
or at the time of discharge from service.  

The veteran's self-reported Report of Medical History in 
February 1968, immediately prior to his discharge from 
service, denies any current or past dizziness or fainting 
spells, and the February 1968 discharge examination records a 
clinical impression of "normal" neurologic system.  

The file contains no VA or non-VA medical evidence showing 
complaint of, or treatment for, dizziness, and no evidence of 
a disorder manifested by dizziness on which service 
connection can be based.  

As noted, in order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.  
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.  

In this case, none of the Hickson elements are satisfied.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  
Symptoms of dizziness, without an underlying disability, do 
not constitute a disability on which service connection can 
be based.  

Under these circumstances, the Board finds that the claim of 
service connection for dizziness must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  

However, in the absence of any competent evidence in support 
of the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


Chest pain

The veteran's service medical record shows no indication of 
chest pain before induction, during service, or at the time 
of discharge from service.  The veteran's self-reported 
Report of Medical History in February 1968, immediately prior 
to his discharge from service, denies any current or past 
pain or pressure in the chest, and the February 1968 
discharge examination records a clinical impression of 
"normal" heart, lungs and chest.  

The private medical records in include a report of physical 
examination in January 1975, his first reported physical 
examination since his discharge from service 10 years 
previously.  He reported recent substernal chest pain.  The 
examiner did not record an impression of the diagnosis or 
etiology of the reported chest pain.  

Private medical treatment records dated in March 1986 show 
that the veteran complained of localized left chest wall pain 
unrelated to exertion.  The examiner's assessment was chest 
wall pain at least partially related to tension.  

Private medical records dated in January 1992 show the 
veteran complained of chest pain for the last 8 to 9 years, 
apparently related to stress; the physician's impression was 
that of possible coronary spasm.  

Private medical records dated in April 1993 show the veteran 
complained of two types of chest discomfort possibly related 
to stress.  The physician's impression was that the 
discomfort was gastrointestinal, possibly true heartburn.  

Private medical records in September 1995 show that veteran 
complained of three substernal chest pains, most likely 
related to gastroesophageal reflux disease (GERD).  In 
February 1996 he complained to the same private physician 
about five different chest pains; the physician recorded no 
impression.  
  
The veteran had a VA medical examination in September 1997 
during which he complained of chest pains for the last 25 
years.  Chest X-ray study revealed a moderately tortuous 
aorta but was otherwise normal.  The examiner diagnosed 
atypical chest wall pain.  

Private medical treatment records dated in December 1997 show 
complaint of nonspecific chest pain recently increasing in 
frequency.  There was no evidence of coronary artery disease 
or angina.  

The veteran's VA and non-VA medical records since December 
1997 show no medical diagnosis of any coronary or digestive 
disorder, manifested by chest pain, on which service 
connection could be based.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  

Under these circumstances, the Board finds that the claim for 
service connection for chest pain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, in the absence of any competent medical evidence of 
a current disability on which a claim can be based, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


B.  Evaluation of service-connected disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  




Tongue disability

The RO has rated the veteran's tongue disability under the 
criteria of Diagnostic Code (DC) 8212 (paralysis of the 
twelfth (hypoglossal) cranial nerve).  

The rating criteria of DC 8212 are as follows, dependent upon 
loss of motor function of the tongue: 

A rating of 10 percent is assignable for incomplete moderate 
paralysis.  

A rating of 30 percent is assignable for severe incomplete 
paralysis.  

A rating of 50 percent is assignable for complete paralysis.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

As noted, the RO assigned a 10 percent rating prior to August 
3, 2004, and a noncompensable (no percent) rate thereafter.  
The Board has accordingly considered the evidence of severity 
of symptoms before and since August 3, 2004, as well as the 
most recent evidence.  


Rating prior to August 3, 2004

During a VA examination in February 2002 the veteran 
complained of constant numbness, inability to taste, and 
tendency to bite his tongue frequently.  On examination there 
was no visible scarring, no atrophy, and no loss of motor 
function of the tongue.  The examiner specifically noted no 
difficulty with speech and no incoordination of the tongue 
during the examination.  
 
A July 2003 letter from Dr. D.C.G. documents that the veteran 
had distal numbness of the tongue and decreased ability to 
taste.  

The veteran testified before the Board in July 2003 that his 
tongue injury was manifested by numbness and total loss of 
ability to taste.  The veteran sometimes bit his tongue while 
eating, causing it to bleed. He also had occasional deep 
pain.  

Based on the medical and lay evidence above, the Board finds 
no evidence of severe incomplete paralysis of the tongue, as 
required for the higher (30 percent) rating.  There is in 
fact no evidence of even moderate incomplete paralysis, but 
continued entitlement to the 10 percent rating is not a 
question before the Board.  

As the evidence shows that the veteran's symptoms more 
closely approximate the criteria for the current 10 percent 
rating prior to August 3, 2004, the benefit-of-the-doubt 
doctrine is not for application, and the current rating is 
continued.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


Rating since August 3, 2004

The veteran had a VA medical examination of the tongue on 
August 3, 2004.  The veteran complained that his ability to 
taste was gone, but the examiner stated that on further 
questioning the veteran's ability to discriminate between 
tastes was not deficient.  There was a non-tender scar on the 
tongue.  The taste buds appeared to be normal, and motion of 
the tongue was normal in all directions.  Sensation on the 
tongue was normal to light touch, to salt and to coffee.  

An October 2004 letter from Dr. D.C.G. documents that the 
veteran had permanent nerve and muscle transection with scar 
tissue, resulting in scarring and distal tongue numbness.  
Because of the numbness, the veteran would have to beware of 
hot substances that could burn his tongue.  
 
The veteran had a VA examination in February 2006 during 
which he complained of numbness on the tip of the tongue that 
caused difficulty eating.  On examination, there was some 
slurring of speech.  The tongue was intact, and taste test 
was normal.  

Based on the medical evidence above, the Board finds that 
there is no medical evidence of incomplete moderate paralysis 
of the tongue.  Accordingly, the criteria for a compensable 
rating since August 3, 2004 are not met.  

As the evidence shows that the veteran's symptoms more 
closely approximate the current noncompensable rating since 
August 3, 2004, benefit-of-the-doubt doctrine is not for 
application, and the current rating is continued.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


Lumbar-thoracic spine disability

As of September 26, 2003, disabilities of the spine are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine, with rating criteria, pertinent to the 
thoracolumbar spine as follows.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Ratings under the General Rating Formula are applied with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

During a VA examination in August 2004 the veteran reported 
constant pain on a 9/10 scale radiating down the left leg.  
He denied any incapacitating episodes over the previous 12 
months.  On examination, the veteran's range of motion was 
extension to -10 degrees, forward flexion to 30 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 20 
degrees, and bilateral rotation to 20 degrees each, with all 
movements stopping where indicated due to pain.  

The examiner diagnosed degenerative disc disease of the 
lumbosacral spine, with left radiculopathy.  The examiner 
recorded no impression of ankylosis.  

During a VA examination in February 2006 the veteran 
complained of having constant pain, level 10/10, as well as 
inability to lift heavy weights.  The veteran denied 
incapacitation.  Medical examination specifically revealed no 
ankylosis.  

The veteran's range of motion was 80 degrees of flexion (with 
pain beginning at 70 degrees).  Extension, bilateral lateral 
flexion, and bilateral rotation were each to 20 degrees with 
pain beginning at 15 degrees.  

Pain was the major functional impact; there was no additional 
functional impact due to weakness, lack of endurance, or 
incoordination.  There were no signs of intervertebral disc 
syndrome.  

Based on review of the medical evidence above, the Board 
finds there is no medical evidence of unfavorable ankylosis 
of the entire thoracolumbar spine, as required for the higher 
(50 percent) rating under the schedular rating criteria.  

Accordingly, the criteria for a rating higher than 40 percent 
are not met.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, the criteria for the 50 
percent rating are not based on range of motion.  
Accordingly, additional compensation for the De Luca factors 
is not appropriate.  

The August 2004 VA examination diagnosed degenerative disc 
disease, and the Board has accordingly considered whether the 
veteran would benefit from alternative rating under DC 5243 
(intervertebral disc syndrome).  

Under the criteria of DC 5243, a rating higher than the 
current 40 percent requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In this case, the evidence does not show 
any incapacitating episodes whatsoever, and in fact the 
veteran denied any incapacitating episodes during the VA 
examinations discussed above.  

The Board accordingly finds that the veteran would not 
benefit from rating under DC 5243.  
 
In making this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
evidence shows that the veteran's symptoms more closely 
approximate the criteria for the current (40 percent) rating, 
that doctrine is not for application, and the current rating 
is continued.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


Bilateral hearing loss disability

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  




Table VI


NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.



% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 






Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)




Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In July 2005, the most recent VA audiological evaluation of 
record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20  
35  
65  
70  
48  
LEFT
N/A
20  
25  
70  
80  
49  

Speech recognition scores were 96 percent for the right ear 
and 100 percent for the left ear.  The examiner's impression 
was mild to moderately severe high frequency sensorineural 
hearing loss (SNHL) in the right ear, and moderately severe 
to severe high frequency SNHL in the left ear.  

Applying the determinations of the July 2005 examination to 
Table VI, the veteran's right ear (puretone average 48 and 
speech discrimination 96 percent) is a Level I hearing loss.  
Appellant's left ear (puretone average 49 and speech 
discrimination 100 percent) is also a Level I hearing loss.  
When the two Level I hearing losses are charted in Table VII, 
the result is a 0 percent (noncompensable) rating.  

The Board accordingly finds that veteran is not entitled to a 
compensable disability rating for bilateral hearing loss.  


Tinnitus

Tinnitus is rated under the provisions of 38 C.F.R. § 4.87, 
DC 6260.  The only rating available is 10 percent.  

The veteran contends that he should be rated as higher than 
10 percent because he perceives his tinnitus as bilateral.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  

The specific appeals affected by the stay essentially 
included those involving a claim for compensation for 
tinnitus filed prior to June 13, 2003, in which the appellant 
sought disability rating(s) for tinnitus greater than 10 
percent.  

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments advanced on behalf of 
the veteran; however, in view of the foregoing, the Board 
must conclude that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes assignment of more than a 
single 10 percent rating for the service-connected tinnitus.  

Therefore, the claim for a rating higher than 10 percent for 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


C.  Entitlement to earlier effective dates for the grant of 
service connection 

The veteran asserts that he should be assigned effective 
dates prior to May 14, 1997, for service-connected hearing 
loss and service-connected tinnitus.  

Although these are separate disabilities with separate 
ratings, the law and the evidence are the same for both 
issues, and the Board will accordingly consider the two 
issues together.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

Unless specifically provided otherwise, the effective date of 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  

In this case, the veteran was discharged from military 
service in May 1968, and his claim for service connection for 
hearing loss and tinnitus was filed in May 1997. 

Whereas the veteran did not file his claim within the first 
year after discharge, the effective date for both 
disabilities is the date of the receipt of the claim or the 
date the entitlement arose, whichever is later, but may not 
be earlier than the date the claims were received.  

The veteran's claim for service connection for bilateral 
hearing loss was received by the RO on May 14, 1997.  A VA 
audiological examination in April 1999 diagnosed hearing loss 
and tinnitus and opined that both could reasonably be 
considered to be due to acoustic trauma in service.  

Service connection for bilateral hearing loss and tinnitus 
was granted by an RO rating decision in July 1999.  That 
decision granted an effective date of May 14, 1997, the date 
the claim was received.  

Based on review of the claims file, the Board notes that 
there is no evidence whatsoever that the veteran asserted a 
formal claim of service connection for bilateral hearing or 
tinnitus loss prior to May 1997.  

The Board also finds that VA had no indication that the 
veteran had a hearing loss or tinnitus until the VA 
audiological evaluation in April 1999, so there is no basis 
on which to find that an informal claim for either disability 
could or should have been inferred prior to May 1997.  
  
The Board notes as a final point that even if the veteran 
were shown arguendo to have developed bilateral hearing loss 
or tinnitus prior to the currently assigned effective date, 
under 38 C.F.R. § 3.400(b)(2) the effective date is the date 
of the receipt of the claim or the date the entitlement 
arose, whichever is later.  Since the current effective date 
is the date of receipt of the claim, an earlier effective 
date cannot be assigned.  


D.  Whether new and material evidence has been received to 
reopen various claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For claims to reopen received on and after August 29, 2001, 
"new evidence" means existing evidence not previously 
submitted to agency decision makers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).


Petition to reopen the  claim of service connection for 
hypertension

Service connection for hypertension was denied by an RO 
rating decision dated in December 1998.  The denial was based 
on the RO's determination that hypertension was not shown to 
be present until many years after discharge from service and 
that there was no medical evidence of a relationship between 
current hypertension and military service.  The veteran did 
not appeal.  

Subsequently, the RO issued a rating decision in June 2003 
that denied the veteran's petition to reopen the claim for 
service connection for hypertension, based on a determination 
that new and material evidence had not been received.  The 
veteran submitted a timely NOD but did not submit a 
substantive appeal.  The June 2003 rating decision is 
accordingly the last final adjudication of the claim for any 
reason.  

The evidence on file as of the June 2003 rating decision 
consisted of the following: service medical records; report 
of private medical examination in January 1975; reports of VA 
examinations in March 1976, December 1994, September 1997 
(hypertension examination), October 1997, and April 2003; 
and, voluminous VA and non-VA inpatient and outpatient 
treatment records.  

The evidence received since the June 2003 rating decision 
consists of the following: reports of VA medical examinations 
in August 2004 and February 2006, and additional VA and non-
VA inpatient and outpatient treatment records.  

The Board finds that the above evidence is "new" because it 
was not before the adjudicators in June 2003.  However, the 
Board finds that the new evidence is not "material" because 
nothing therein constitutes evidence showing that 
hypertension became manifest in service or to a compensable 
degree during the first year following discharge from 
service, or medical evidence showing a relationship between 
the claimed current hypertension and military service or any 
service-connected disability.  

For the foregoing reasons, the Board finds that the evidence 
received since the June 2003 RO decision regarding the claim 
for service connection for hypertension is not material.  It 
follows that the claim for service connection for 
hypertension may not be reopened, and the RO's June 2003 
denial of the claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


Petition to reopen the claim of service connection for 
headaches

The RO denied service connection for headaches by a rating 
decision in October 2004.  The denial was based on the RO's 
determination that there was no evidence of headaches in 
service, and no medical evidence of a relationship between 
the current claimed headaches and the veteran's military 
service.  

The veteran was notified of the October 2004 rating decision 
but did not appeal.  The October 2004 rating decision is 
accordingly the last final denial for any reason.  

The evidence of record at the time of the October 2004 rating 
decision consisted of the following: service medical records; 
report of private medical examination in January 1975; 
reports of VA examinations in March 1976, December 1994, 
September 1997 (hypertension examination), October 1997, 
April 200, and August 2004; and, voluminous VA and non-VA 
inpatient and outpatient treatment records.  

New evidence received since the October 2004 rating decision 
consists of the following: report of VA medical examination 
in February 2006, and additional VA and non-VA inpatient and 
outpatient treatment records.  

The Board finds that the above evidence is "new" because it 
was not before the adjudicators in October 2004.  However, 
the Board finds that the new evidence is not "material" 
because nothing therein constitutes evidence showing that the 
veteran currently suffers from chronic headaches, or that the 
claimed headaches became manifest during service or have a 
relationship either to military service or to any service-
connected disability.  

For the foregoing reasons, the Board finds that the evidence 
received since the October 2004 RO decision regarding the 
claim for service connection for headaches is not material.  
It follows that the claim for service connection for 
headaches may not be reopened, and the RO's October 2004 
denial of the claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.  


Petition to reopen the claim of service connection for 
nosebleeds

The RO denied service connection for nosebleeds by a rating 
decision in October 2004.  The denial was based on the RO's 
determination that there was no evidence of nosebleeds in 
service, no evidence of current nosebleeds, and no medical 
evidence of a relationship between the current claimed 
nosebleeds and the veteran's military service.  

The veteran was notified of the October 2004 rating decision 
but did not appeal.  The October 2004 rating decision is 
accordingly the last final denial for any reason.  

The evidence of record at the time of the October 2004 rating 
decision, and the new evidence received since that decision, 
is as listed above.  

The Board finds that the above evidence is "new" because it 
was not before the adjudicators in October 2004.  However, 
the Board finds that the new evidence is not "material" 
because nothing therein constitutes evidence showing that the 
veteran currently suffers from chronic nosebleeds, or that 
the claimed nosebleeds became manifest during service or have 
a relationship either to military service or to any service-
connected disability.   

For the foregoing reasons, the Board finds that the evidence 
received since the October 2004 RO decision regarding the 
claim for service connection for nosebleeds is not material.  
It follows that the claim for service connection for 
nosebleeds may not be reopened, and the RO's October 2004 
denial of the claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.  


Petition to reopen the claim of service connection for an 
acquired psychiatric disorder, to include PTSD and depression  

The RO denied service connection for PTSD by a rating 
decision in July 1997.  The denial was based on the RO's 
determination that the veteran did not have current diagnosis 
of PTSD, or medical evidence of nexus between any acquired 
psychiatric disorder (including depression) and his military 
service.  

The veteran filed an NOD in regard to the July 1997 rating 
decision, but he did not subsequently file a substantive 
appeal.  The July 1997 rating decision is therefore final.  

Thereafter, the RO denied service connection for depression 
by a rating decision in October 2004, based on a 
determination that the evidence did not show depression 
during military service or a nexus between his current 
depression and military service.  The veteran was notified of 
the rating decision but did not appeal.  

Evidence on file in July 1997 (last final adjudication of 
PTSD) was as follows: service medical records; report of 
private psychiatric examination in November 1983 (diagnosing 
dysthymic disorder and mixed personality disorder with 
paranoid, histrionic, and passive-aggressive features); 
report of private psychiatric examination in March 1987 
(diagnosing borderline mental retardation, chronic alcohol 
addiction, organic affective syndrome secondary to alcohol, 
and rule out dysthymic disorder and major depressive 
disorder); report of private psychiatric examination in 
October 1989 (diagnosing chronic undifferentiated 
schizophrenia); report of private psychiatric evaluation in 
February 1995 (diagnosing dysthymia, alcohol dependence in 
remission, and dependent personality); and, report of VA 
psychiatric (PTSD) examination in April 1997 (diagnosing 
dysthymic disorder, alcohol abuse, dependent personality 
disorder, and borderline intellectual functioning).  The VA 
examiner specifically found that the veteran did not suffer 
from PTSD.  

New evidence received in regard to PTSD since July 1997 
consists of the following: report of VA psychiatric 
consultation in February 1999 (diagnosing major depressive 
episode, dysthymia, general anxiety disorder, alcohol 
dependence in remission, and dependent personality disorder); 
report of VA psychiatric examination in February 2002 
(describing ongoing depressive disorder beginning with loss 
of employment in 1984); and, report of VA psychiatric 
examination in May 2002 (diagnosing dysthymic disorder, 
history of alcohol dependency, and personality disorder not 
otherwise specified).  The new evidence also contains the 
veteran's assertions that he was afraid of being deployed to 
Vietnam and that these fears constitute in-service 
"stressors" supporting a claim for PTSD.  

The Board finds that the above evidence is "new" because it 
was not before the adjudicators in July 1997.  However, the 
Board finds that the new evidence is not "material" because 
nothing therein constitutes evidence showing that the veteran 
currently suffers from PTSD, which was a threshold reason for 
the denial in July 1997.  

The Board notes that in July 1997 the veteran asserted that 
his in-service PTSD "stressor" was a traumatic motor 
vehicle accident, and that since then he has asserted that 
his in-service PTSD stressor was his fear of being deployed 
to Vietnam.  

These reported stressors, while new, are not a basis for 
reopening the claim for development and adjudication because 
they are not verifiable.  
 
In regard to depression, evidence of record in October 2004 
(last final denial of service connection for depression) was 
as listed above.  There is no new evidence whatsoever since 
then regarding the veteran's depression.  

For the foregoing reasons, the Board finds that the evidence 
received since the July 1997 RO decision regarding the claim 
for service connection for PTSD, and the October 2004 rating 
decision regarding the claim for service connection for 
depression, is not material.  

It follows that the claim for service connection for an 
acquired psychiatric disorder may not be reopened, and the 
RO's previous denials in July 1997 and October 2004 remain 
final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.  


Petition to reopen the claim of service connection for right 
wrist arthritis

The RO denied service connection for right wrist arthritis by 
a rating decision in June 2003.  The denial was based on the 
RO's determination that there was no medical evidence of a 
relationship between the veteran's right wrist arthritis and 
his service-connected laceration of the right wrist.  

The veteran was notified of the June 2003 denial but did not 
appeal.  The June 2003 rating decision is accordingly final.  

The evidence of record in June 2003 consisted of the 
following: service medical records; report of private medical 
examination in January 1975; reports of VA examinations in 
March 1976, December 1994, October 1997, and April 2003; and, 
voluminous VA and non-VA inpatient and outpatient treatment 
records.  

The new evidence received since June 2003 consists of the 
following: reports of VA medical examinations in August 2004 
and February 2006, and additional VA and non-VA inpatient and 
outpatient treatment records.  

The Board finds that the above evidence is "new" because it 
was not before the adjudicators in June 2003.  However, the 
Board finds that the new evidence is not "material" because 
nothing therein constitutes evidence showing that the 
veteran's arthritis of the right wrist is directly related to 
his military service or related to a service-connected 
disability.  

For the foregoing reasons, the Board finds that the evidence 
received since the June 2003 RO decision regarding the claim 
for service connection for arthritis of the right wrist is 
not material.  It follows that the claim for service 
connection for arthritis of the right wrist may not be 
reopened, and the RO's June 2003denial of the claim remains 
final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.  


E.  Entitlement to a TDIU rating

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has compensable service-connected disabilities as 
follows: residuals of a lumbar-thoracic spine injury (rated 
as 40 percent disabling), right wrist laceration scar (rated 
as 10 percent disabling), and tinnitus (rated as 10 percent 
disabling).  He also has noncompensable service connection 
for facial scars, bilateral hearing loss, and tongue injury.  

The veteran's combined service-connected disability rating 
was 10 percent from January 1976 to October 1994, 40 percent 
from October 1994 to August 2004, and 50 percent from August 
2004 to the present.  

Since the veteran does not have a single disability ratable 
at 60 percent or more, or alternatively does not have a 
combined rating of 70 percent or more, he does not meet the 
criteria for assignment of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the November 2004 SSOC).  The Board 
may accordingly consider the issue without prejudice to the 
veteran.  

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The Board remanded the case back to the RO in February 2001 
in order to afford the veteran a VA social and industrial 
survey.  The requisite examination was performed in February 
2002; the examiner recorded the veteran's employment history 
and social history in detail.  

The veteran had no significant occupational difficulties 
prior to being fired in 1984 other than those caused by 
alcohol abuse and depression.  The veteran believed that his 
current unemployment was due to depression and his long 
period of unemployment.  The examiner stated that the veteran 
was reportedly no longer using alcohol, but that his history 
of drug use and his borderline intelligence would presumably 
limit the range of gainful employment opportunities.  

There is no indication that the veteran has applied for 
unemployability benefits through the Social Security 
Administration.  

The Board finds that the veteran's testimony before the Board 
in July 2003 is evidence that his service-connected 
disabilities - particularly his back disorder, rated as 40 
percent disabling - cause an industrial impairment to some 
degree.  However, the overall record does not show that his 
service-connected disabilities alone are so disabling that he 
would be prevented from performing substantially gainful work 
given his work and educational background.  

The Board particularly notes the VA social and industrial 
examination in February 2001, which cited the veteran's 
nonservice-connected mental problems, not his service-
connected disabilities, as the reason for his unemployment 
since 1984.  

The Board also notes that the veteran testified that he left 
his last job in 1984 due to stress; the veteran added "and 
back pain" as an apparent afterthought.  The veteran's wife 
testified at the same hearing that the veteran has not worked 
since 1984 primarily due to his various psychiatric problems.  

The Board accordingly finds that the evidence shows that the 
veteran's nonservice-connected mental disorders, and not his 
service-connected disabilities alone, are the reason for his 
unemployment.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 4.16(b) is not necessary or appropriate at this point.  
 
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for eye pain is denied.  

Service connection for a pilonidal cyst is denied.  

Service connection for dizziness is denied.  

Service connection for chest pain is denied.  

A rating higher than 10 percent for the service-connected 
tongue disability prior to August 3, 2004 is denied.  

A compensable rating for the service-connected tongue 
disability beginning on August 3, 2004 is denied.  

A rating higher than 40 percent for the service-connected 
lumbar-thoracic spine disability is denied.  

A compensable rating for the service-connected bilateral 
hearing loss disability is denied.  

A rating higher than 10 percent for the service-connected 
tinnitus is denied.  

An effective date earlier than May 14, 1997 for the grant of 
service connection for bilateral hearing loss is denied.  

An effective date earlier than May 14, 1997 for the grant of 
service connection for tinnitus is denied.  

As new and material evidence to reopen the claim of service 
connection for hypertension has not been received, the appeal 
is denied.  

As new and material evidence to reopen the claim of service 
connection for headaches has not been received, the appeal is 
denied.  

As new and material evidence to reopen the claim of service 
connection for nosebleeds has not been received, the appeal 
is denied.  

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has not been 
received, the appeal is denied.  

As new and material evidence to reopen the claim of service 
connection for degenerative joint disease of the right wrist 
has not been received, the appeal is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


